948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Amos SIMPSON, Plaintiff-Appellant,v.M. VEECH;  B. Sewell;  Mark George;  David Breeding;  LeslieMichael, Defendants-Appellees.
No. 91-5935.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1991.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Robert Amos Simpson is a pro se Kentucky prisoner who appeals a judgment for the defendants in a civil rights action that he had brought under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Simpson is now serving a ten-year sentence under Kentucky's habitual offender statute, after being convicted of his second sexually-related offense.   In his complaint, Simpson alleged that the defendants violated the Ex Post Facto Clause of the Constitution by forcing him to participate in a sex offender treatment program which was enacted after his offense was committed.   On July 19, 1991, the district court granted the defendants' motion for summary judgment because the record indicated that Simpson had not been forced to participate in the program.   It is from this judgment that Simpson now appeals.


3
Upon de novo review, we conclude that a summary judgment was properly entered in favor of the defendants for the reasons stated by the district court in its memorandum opinion dated July 19, 1991.   Fed.R.Civ.P. 56(e).   Moreover, Simpson is not entitled to the monetary relief that he requests because there are no factual allegations in the complaint which might indicate that the defendants had acted in anything other than their official capacity as state employees.   See Cowan v. University of Louisville School of Medicine, 900 F.2d 936, 942-43 (6th Cir.1990).   Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.